Los lieelios están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 27 de diciembre de 1916 comparecieron ante el nota-rio público Luis Muñoz Morales, de una parte, Juan Nogue-ras Peclraza, por sí y en representación, como apoderado, de su esposa Cristina Alvarez Garriga, y de otra, The Fa-jardo Sugar Company, una corporación organizada bajo las leyes del Estado de Nueva York, con oficinas en el pueblo de Fajardo, P. R., y otorgaron un contrato de siembra y mo-lienda de cañas y refacción que comprendía cuatro fincas dis-tintas, dos de ellas pertenecientes a la sociedad de ganancia-les que tiene constituida Nogueras con su diqlia esposa, una de la propiedad exclusiva de la esposa y otra arrendada por Nogueras. Este, por sí y en representación de su esposa, se obligó a sembrar y cultivar en las fincas de la sociedad de gananciales cien cuerdas de caña durante las zafras de 1917 a 1926, ambas inclusives; en la de la esposa veinte y cinco *190cnerdas, durante el mismo tiempo, y en la arrendada setenta y cinco cnerdas durante la zafra de 1918 a 1919; y a entre-gar a The Fajardo Sugar Company las cañas cultivadas para ser molidas, en la forma que detalladamente se expresa en el documento. A su vez The Fajardo Sugar Company se obligó a comprar las cañas y a refaccionar a Nogueras del modo especificado en la escritura. Nogueras se reservó el derecho de no continuar el contrato después de terminada la zafra de 1921, y para el caso de que esto sucediera, The Fajardo Sugar Company se obligó a tomar en arrendamiento las fincas de la sociedad de gananciales por los cinco años restantes, o sea hasta el año de 1926, bajo las condiciones que estipularon en la misma escritura. Ambas partes con-vinieron en que el contrato se inscribiera en el Registro de Contratos Agrícolas, de acuerdo con la ley No. 37 de 10 de marzo de 1910, enmendada por la de 9 de marzo de 1911.
Presentada la escritura de- que se ha hecho mérito en el Registro de la Propiedad de Humacao, el registrador se negó a inscribirla por medio de la siguiente nota:
“Denegada la anotación solicitada por no constar en el precedente documento el consentimiento de la esposa del Señor Nogueras, Cristina Alvarez G-arriga, y por no relacionarse tampoco ni insertarse en el mismo el poder de dicha señora a favor de su citado esposo, sin que tampoco se haya acompañado dicho poder; tomándose en su lugar anotación preventiva por el término legal a favor de ‘The Fajardo Sugar Company’ a los folios * * *. Humacao, enero 18 de 1917.”
No conforme The Fajardo Sugar Company con la anterior calificación, interpuso el presente recurso gubernativo alegando, en resumen, que era innecesario el consentimiento de la esposa porque el contrato celebrado por el marido cons-tituía simplemente un acto de administración para realizar el cual estaba plenamente autorizado por la ley.
A nuestro juicio el contrato celebrado rebasó los límites de un acto de administración y lleva envuelto el gravamen de bienes que tienen e] carácter de inmuebles y que pertene-*191cen a una sociedad de gananciales. De allí que sea necesa-rio el consentimiento de la esposa, de acuerdo con la ley.
El contrato celebrado por Juan Nogueras Pedraza y The Fajardo Sugar Company, lo fué de acuerdo con lo prescrito en la ley sobre contratos de refacción agrícola y molienda de cañas, y para otros fines, o sea la No. 37 de 1910 que de-jamos citada. La sección 1 de esa ley dice así:
4‘Sección 1. — Entiéndese por contrato de refacción agrícola aquél mediante el cual una de las partes entrega y la otra recibe, con carác-ter devolutivo, determinadas cantidades en dinero efectivo o en espe-cies, bien de una sola vez o en sucesivas ocasiones, para atender a la administración, sostenimiento, cultivo o mejoramiento de fincas rústicas, quedando afectos y gravados los frutos de las mismas fincas al pago de las cantidades recibidas, con los intereses acor-dados * *
De suerte que por virtud del contrato celebrado queda-ron gravados los frutos de las fincas al pago de las cantida-des recibidas, y como los frutos en este caso tienen el carác-ter de bienes inmuebles pertenecientes a la sociedad de ga-nanciales constituida por Juan Nogueras Pedraza y su es-posa Cristina" Alvarez G-arriga, es inevitable la conclusión de que el esposo no pudo celebrar válidamente el contrato de que se trata sin el consentimiento expreso de la esposa.
Tienen la condición de gananciales, entre otros, según el artículo 1316 del Código Civil, “los frutos, rentas o intere-ses percibidos o devengados durante el matrimonio, proce-dentes de los bienes comunes o de los peculiares de cada uno de los cónyuges”; considéranse inmuebles, según el artículo 335, No. 2, del propio código, “los árboles y plantas y los frutos pendientes, mientras estuvieren unidos a la tierra o formando parte integrante de un inmueble,” y “los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino mediante el consen-timiento expreso de ambos cónyuges,” prescribe en su úl-timo párrafo el artículo 159 del propio cuerpo legal. Véase además, la jurisprudencia establecida por esta corte en el *192caso de la Compañía Azucarera “El Ejemplo” contra el Be-gistrador de la propiedad de Iiumacao, 23 D. P. B. 283.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.